                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                )   Crim. No. 05-00088 HG-01
                                         )
                                         )
                    Plaintiff,           )
                                         )
             vs.                         )
                                         )
CHARLES HOPE SMITH,                      )
                                         )
                                         )
                    Defendant.           )
_________________________________________)

    ORDER GRANTING DEFENDANT’S MOTION FOR REDUCTION OF SENTENCE
            PURSUANT TO THE FIRST STEP ACT (ECF No. 39)


      Defendant Charles Hope Smith has filed a motion for

reduction of sentence pursuant to the First Step Act, Pub. L. No.

115-391.     Defendant is eligible to receive a sentence reduction.

      Defendant’s Motion for Sentence Reduction (ECF No. 39) is

GRANTED.

      Defendant’s sentence is reduced from 240 months to 204

months.

                              PROCEDURAL HISTORY


      On March 23, 2005, Defendant pled guilty to a single-count

Information charging him with knowingly and intentionally

distributing 50 grams or more of cocaine base, pursuant 21 U.S.C.

§ 841(a)(1). (ECF Nos. 20, 29).

      On August 29, 2005, the Judgment was filed imposing a

                                         1
sentence of 240 months of incarceration. (ECF No. 29).

     On January 10, 2019, the Court issued a Minute Order stating

that Defendant Charles Hope Smith “has been identified as a

defendant who may be eligible for relief pursuant to the First

Step Act.”   The Federal Public Defender was appointed as counsel

to represent Defendant in seeking relief pursuant to the First

Step Act. (ECF No. 38).

     On May 1, 2019, Defendant filed a MOTION FOR REDUCTION OF

SENTENCE PURSUANT TO THE FIRST STEP ACT. (ECF No. 39).

     On May 20, 2019, the Government filed GOVERNMENT’S NON-

OPPOSITION TO DEFENDANT’S MOTION FOR REDUCTION OF SENTENCE

PURSUANT TO THE FIRST STEP ACT. (ECF No. 41).    The Government

stated that it has no objection to the Defendant’s motion for

reduction of sentence.


                             ANALYSIS


     A.    The Court May Modify Imposed Terms of Imprisonment
           Pursuant to 18 U.S.C. § 3582

     The Court’s authority to modify an imposed term of

imprisonment is limited to the extent expressly permitted by

statute.   Generally, district courts cannot modify imposed terms

of imprisonment once they have been imposed.    18 U.S.C. §

3582(c).   Congress has authorized courts to modify imposed terms

of imprisonment in some limited circumstances, which are outlined

in 18 U.S.C. § 3582(c).   Relevant here, subsection (c)(1)(B)

                                 2
authorizes a court to modify an imposed term of imprisonment to

the extent otherwise expressly permitted by statute.      18 U.S.C. §

3582(c)(1)(B) (emphasis added).    Section 404(b) of the First Step

Act provides this express statutory authorization.    United States

v. Mason, 2019 WL 2396568, at *3 (E.D. Wash. June 6, 2019).

     B.   The First Step Act

     On December 21, 2018, the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194, was signed into law.    The First Step

Act implements various reforms to the criminal justice system,

including lowering sentences imposed for possession of crack

cocaine pursuant to the Fair Sentencing Act of 2010, Pub. Law

111-220; 124 Stat. 2372.

     C.   Defendant’s Motion for Reduction of Sentence

     Defendant filed a motion for reduction of sentence pursuant

to the First Step Act.   Defendant seeks a reduction of sentence

from 240 months to 204 months of incarceration.    The Government

does not oppose the Defendant’s motion.

     Section 404 of the First Step Act permits the district

courts to reduce a sentence retroactively based on the revised

statutory penalties of the Fair Sentencing Act of 2010, Pub. Law

111-220; 124 Stat. 2372.   See First Step Act § 404(a).    The Fair

Sentencing Act of 2010 modified the statutory sentencing ranges

for crack cocaine offenses.    The Court’s authority to reduce a

sentence applies to:


                                  3
       (1) federal offenses;

       (2) committed before August 3, 2010, the effective
           date of the Fair Sentencing Act; and

       (3) for which the Fair Sentencing Act changed the
           statutory penalty range, i.e. certain crack
           cocaine offenses.

See First Step Act, § 404(a).

       The Presentence Investigation Report states that Defendant

was responsible for 77.2 grams of cocaine base.     (PSR at ¶ 19).

Defendant received a total offense level of 34 and a criminal

history category of VI.    (PSR at ¶ 59).   The Presentence

Investigation Report states that Defendant received a Sentencing

Guidelines range of 262-327 months.    (Id.)

       The Court sentenced Defendant to 240 months of

incarceration.

       Defendant is eligible for relief pursuant to the First Step

Act.    Defendant pled guilty to knowingly and intentionally

distributing 50 grams or more of cocaine base, a covered offense

pursuant to the First Step Act.    See First Step Act § 404.

Defendant’s offense was committed before August 3, 2010.

       The First Step Act makes clear that sentence reductions are

discretionary.    See First Step Act § 404(c).   The Court should

consider the factors set forth in 18 U.S.C. § 3553(a) in

exercising its discretion.    See Mason, 2019 WL 2396568, at *6.

       Defendant seeks a reduction of sentence from 240 months to


                                  4
204 months imprisonment.   The Government does not oppose the

motion.   The Court has considered the Defendant’s history and

conduct and finds the reduction requested by Defendant is

appropriate and Defendant is eligible for relief pursuant to the

First Step Act.

     Defendant’s Motion for Reduction of Sentence Pursuant to the

First Step Act is GRANTED.

                             CONCLUSION


     Defendant’s Motion for Reduction of Sentence Pursuant to the

First Step Act (ECF No. 39) is GRANTED.

     Defendant sentence is reduced from 240 months to 204 months

imprisonment.

     All other aspects of Defendant’s sentence remain unchanged.

     IT IS SO ORDERED.

     DATED: July 3, 2019, Honolulu, Hawaii.




United States v. Charles Hope Smith, Crim. No. 05-00088 HG-01;
ORDER GRANTING DEFENDANT’S MOTION FOR REDUCTION OF SENTENCE
PURSUANT TO THE FIRST STEP ACT (ECF NO. 39)
                                5
